19 A.3d 476 (2011)
206 N.J. 103
In the Matter of Roosevelt HAIRSTON, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-114 September Term 2010, 068372
Supreme Court of New Jersey.
June 3, 2011.

ORDER
The Office of Attorney Ethics and ROOSEVELT HAIRSTON, JR., of MALVERN, PENNSYLVANIA, who was admitted to the bar of this State in 1990, having consented to the temporary suspension from practice of respondent pending the final disposition of ah ethics grievances against him;
And good cause appearing;
It is ORDERED that ROOSEVELT HAIRSTON, JR., is temporarily suspended from the practice of law, effective immediately, pending the disposition of all ethics grievances currently pending against him, and until the further Order of the Court, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of *477 respondent's file as an attorney at law of this State.